DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/11/2022 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group A. Claims 1-8 and 32-37 are drawn to Fig. 8 which discloses a method for wireless communication identifying by an apparatus, based on a system bandwidth of a carrier, a plurality of narrowbands associated with communication using a first protocol; receiving an indication of a valid set of narrowbands for the communication using the first protocol; identifying a frequency hopping pattern for the communication using the first protocol; and receiving a downlink transmission based at least in part on frequency hopping for a plurality of time domain repetitions of the downlink transmission across the valid set of narrowbands according to the frequency hopping pattern. 
	
    PNG
    media_image1.png
    653
    433
    media_image1.png
    Greyscale

Group B. Claims 9-14 and 38-43 are drawn to Fig. 8 which discloses a method for wireless communication identifying by an apparatus, based on a system bandwidth of a carrier, a plurality of narrowbands associated with a first protocol; receiving a frequency alignment parameter for communication using the first protocol; aligning the plurality of narrowbands based at least in part on the system bandwidth and the frequency alignment parameter; and receiving a downlink transmission based at least in part on the aligned plurality of narrowbands.
	
    PNG
    media_image2.png
    658
    434
    media_image2.png
    Greyscale



The inventions are distinct because groups A and B lack unity of invention. The groups do not share the same or corresponding technical features and subject matter.
A courtesy telephone call was made to Mr. Per Larsen (Reg. No. 61,494) regarding the restriction/election, but did not result in an election being made.
	Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
i. 	The inventions have acquired a separate status in the art in view of their different 
classification;
ii. 	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
iii. 	The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
iv.	The prior art applicable to one invention would not likely be applicable to another invention;
v.	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a grouping of patentably indistinct invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct inventins, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of the inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct inventions.
Should applicant traverse on the ground that the invention, or groupings of patentably indistinct inventions from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the others invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary, Art Unit 2462